Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments with respect to claims have been considered but are not persuasive.

Applicant argues that the prior art does not teach “determining a computing system on which to launch a browser”.   
Examiner respectfully disagrees and argues that the system *must* determine the computing system on which to launch a browser session since each individual reference teaches launching browser sessions.  Examiner asserts that the computing systems would not be able to launch said browser sessions without determining a place and or location/computing system upon which to launch said web browser.
Applicant cites Risheq [0085] as proof that Risheq does not determine  a computing system upon which to launch the browser or browser session.  Paragraph [0085] states that “Third party data update module 1718 could operate by running intelligent script that automates the process of: (i) opening a website on a browser, (ii) entering in authentication data (e.g., user name, password, answers to security questions) in order to log into the website”
Examiner asserts that the process as stated in Risheq inherently determines a computing device upon which to launch a browser.   How would the browsing session be launched without In other aspects, the user may choose to define preferences such that, when portable device 1750 is connected to local computer 1740 and biometric data is provided, display 1741 automatically logs the user into servers 1770 and 1775 and displays two logged-in webpages in a web browser.”
Examiner cites this paragraph as an additional teaching that anticipates the claim as stated.

Examiner also notes that the Applicant has removed the claim limitation “without active participation from an end user” from the claims as stated.   Examiner could argue that a user could determine which computing system upon which to launch a browser session.  Examiner believes that the prior art cited above reads on the claims, and that this argument is not needed.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 29, 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13, 14 of U.S. Patent No. 10,230,736. Although the claims at issue US 10,230,736 anticipates the claims as stated.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 21, 22, 24, 27, 28, 36, 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fox Ivey US 2015/0281227 in view of Risheq US 2013/0314208.

As per claim 21 Fox Ivey teaches A method of resetting an existing password required for accessing a user account associated with a protected resource, the method comprising: detecting via a system comprising a processor an indication to modify the existing password, wherein the existing password is required for accessing the protected resource; upon detecting the indication, reconstructing via the system the existing password; upon determining a computing system on which to launch a browser session, launching via the system the browser session, directing via the system the browser session to automatically perform, a series of operations for resetting the existing password according to a password reset configuration file associated with the protected resource; and resetting via the system the existing password. [0002][0081]-[0092]  (Fox Ivey teaches in order to access a protected resource/website, an application or web browser may 
Risheq additionally teaches a location in which to launch a browser session and directing the browser session to automatically perform without active participation from an end user a series of operations for resetting the existing password according to a password reset configuration file associated with the protected resource, and resetting via the system the existing password. [0014][0017][0021][0082] [0084] [0085]  (Teaches a system where multiple passwords to resources may be reset/updated automatically via a web browser without active participation from end user, by using a configuration program, and/or an intelligent script)

It would have been obvious to use the supplemental teachings of Risheq with Fox Ivey because it more clearly shows the automated password reset process which frees up the user from manually interacting to reset each password to each resource.

As per claim 22. Fox Ivey teaches in an administration system, configuring via the system a password reset protocol. [0081]-[0092]  (password reset protocol)
As per claim 24. Fox Ivey teaches determining the computing system on which to launch the browser session waiting via the system for a next access request from an access system  [0002] 
As per claim 27, Fox Ivey teaches launching via the system the browser session on the computing system comprises launching the browser in a protected resource access system.  [0002] [0009] [0081]  (URL of protected website)
As per claim 28, Fox Ivey teaches the browser session is a tab in an existing browser session. [0089]

As per claim 36. Fox Ivey teaches A method comprising: in response to detecting a request to modify a password for accessing a protected resource; reconstructing the password wherein the password is required to access the protected resource, monitoring for an occurrence of a request to access the protected resource initiated by an access system; in response to detecting the request to access the protected resource, determining a system on which to launch the browser session, launching the browser session on the system, and directing the browser session to automatically perform a series of operations to modify the password for accessing the protected resource. [0002][0081]-[0092]  (Fox Ivey teaches in order to access a protected resource/website, an application or web browser may detect an indication to modify the existing password, where the existing password is required for accessing the protected resource.  Fox Ivey teaches using the existing password in order to generate a new 
Risheq additionally teaches a location in which to launch a browser session and directing the browser session to automatically perform without active participation from an end user a series of operations for resetting the existing password according to a password reset configuration file associated with the protected resource, and resetting via the system the existing password. [0014][0017][0021][0082] [0084] [0085]  (Teaches a system where multiple passwords to resources may be reset/updated automatically via a web browser without active participation from end user, by using a configuration program, and/or an intelligent script)

It would have been obvious to use the supplemental teachings of Risheq with Fox Ivey because it more clearly shows the automated password reset process which frees up the user from manually interacting to reset each password to each resource.
As per claim 39, Fox Ivey teaches the method of claim 36, further comprising accessing via the system a configuration file, wherein the configuration file contains information related to modifying the password of the protected resource. [0081]-[0092]  (password reset protocol)

Claim 23, 40  is/are rejected under 35 U.S.C. 103 as being unpatentable over Fox Ivey US 2015/0281227 in view of Colgrove US 9,516,016


It would have been obvious to one of ordinary skill in the art to use a cron job because it is efficient and increases password security.

As per claim 40, Colgrove teaches the method of claim 36, wherein the request to modify the password is based on running a cron job to determine whether a password needs to be updated. (Column 5 line 60 to Column 6 line 8)

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fox Ivey US 2015/0281227 in view Meng US 2014/0165171 in view of Colgrove US 9,516,016

As per claim 33, Colgrove teaches the credential management apparatus of claim 29, wherein the program instructions further direct the one or more processors to run a cron job to identify if a password needs to be modified. (Column 5 line 60 to Column 6 line 8)It would have been obvious to one of ordinary skill in the art to use a cron job because it is efficient and increases password security.

Claim 25, 26, 29-32, 37, 38  is/are rejected under 35 U.S.C. 103 as being unpatentable over Fox Ivey US 2015/0281227 in view of Risheq US 2013/0314208 in view of Meng US 2014/0165171



It would have been obvious to one of ordinary skill in the art to use the verification code of Meng to reset a password as it is a well known procedure used to increase password reset security.As per claim 26, Meng teaches, accessing the verification code and providing the verification code to the protected resource.  [0089] [0091]

As per claim 29.  Fox Ivey teaches A credential management apparatus comprising: one or more non-transitory computer readable storage media; one or more processors coupled to the one or more non-transitory computer readable media; and program instructions stored on the one or more non-transitory computer readable media, wherein the program instructions direct the one or more processors to: detect a password modification request for a password associated with a protected resource; access a configuration file associated with the protected resource; in response to detecting the password modification request, reconstruct an existing password for accessing the protected resource; upon determining a system on which to launch a browser session can be launched, launch the browser session on the system; direct the browser session to automatically perform; [0002][0081]-[0092]  (Fox Ivey teaches in order to access a protected resource/website, an application or web browser may detect an indication to modify the existing password, where the existing password is required for accessing the protected resource.  Fox Ivey teaches using 

Risheq additionally teaches a location in which to launch a browser session and directing the browser session to automatically perform without active participation from an end user a series of operations for resetting the existing password according to a password reset configuration file associated with the protected resource, and resetting via the system the existing password. [0014][0017][0021][0082] [0084] [0085]  (Teaches a system where multiple passwords to resources may be reset/updated automatically via a web browser without active participation from end user, by using a configuration program, and/or an intelligent script)

It would have been obvious to use the supplemental teachings of Risheq with Fox Ivey because it more clearly shows the automated password reset process which frees up the user from manually interacting to reset each password to each resource.


Meng teaches access a verification code, wherein the verification code is provided to a verification system by the protected resource upon the browser session performing the series of operations for resetting the password; and provide the verification code to the protected resource to reset the password. [0089] [0091]
As per claim 30.  Fox Ivey teaches the program instructions direct the one or more processors to determine the system on which to launch the browser session based on at least a requirement of 
As per claim 32. Fox Ivey teaches the credential management apparatus of claim 29, wherein the system on which to launch the browser session comprises an access system. [0081]-[0092]  
As per claim 37.  Meng teaches verifying via the system modifying the password through a verification system. [0089] [0091]As per claim 38. Meng teaches verifying modifying the password comprises retrieving a verification code from the verification system and providing the verification code to the protected resource. [0089] [0091]
Claims 34, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fox Ivey US 2015/0281227 in view of Risheq US 2013/0314208 in view of Meng US 2014/0165171 in view of Oliver US 2006/0136274

As per claim 34.  Oliver teaches the credential management apparatus of claim 29, wherein the verification code is sent in an email to the verification system. [0087] [0088]



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BROWN whose telephone number is (571)272-3833.  The examiner can normally be reached on M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER J BROWN/Primary Examiner, Art Unit 2439